DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-5, 9-11, and 19-21 are rejected under 35 U.S.C. 102a1 as being anticipated by Elkins et al. (US Patent 4,303,201 in the IDS).
Elkins et al. shows a showerhead with a plurality of modes comprising:  a spray head fluidly connected to a fluid connected to a fluid source 300; an engine at least partially received within the spray head, the engine comprising a face plate 86/80 defining a plurality of outlets 54/78; a back plate 142/120 connected to the face plate, wherein the connection defines at least a first fluid channel (providing flow to outlets 54) and a second fluid channel (providing flow to outlets 78) in selectively fluid communication with the fluid source and with respective subsets of the outlets; a first mode aperture 250 defined through the back plate in and in fluid communication with the second fluid channel (to 78); a second mode aperture 208 defined through the back plate and in fluid communication with the first fluid channel (to 54); and an alternate mode aperture 206 defined through the back plate and in fluid communication with the first fluid channel (to 54) [column 6, lines 26-57].  The modes do not have to be operated in any particular order, since users can run any of modes in any order as they want.  Regarding claim 2, the alternate mode aperture corresponds to a fluid flow rate that is different than fluid flow .
Allowable Subject Matter
4.	Claims 6-8 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  Call the examiner to schedule an interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763